DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9 and 15-18 in the reply filed on 7/19/21 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/21.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 9 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Stobie US 6966925.
Regarding claim 1, Stobie discloses a valve holder for holding and implanting a prosthetic heart valve 22 comprising a frame (ring 24 and posts 26) and a plurality of flexible leaflets 44, the valve holder comprising:
a body 42 for holding the prosthetic heart valve (figure 4A), the body having a proximal end, a distal end, and a central axis extending between the proximal and distal ends (see annotated figure 4A below); and

wherein the piston is configured to move relative to the body from a first configuration (figure 4B) to a second configuration (figure 4A), such that the piston is further from the proximal end of the body in the second configuration than in the first configuration (piston is further proximal before the handle is moved distally to move elements 40 and 36 through body).

    PNG
    media_image1.png
    615
    482
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stobie US 6966925 in view of Eberhardt et al. US 5476510.
Regarding claims 7-9, Stobie discloses wherein the body 42 comprises a hub and a plurality of arms 88, but does not explicitly disclose the arms being flexible to allow the body to deform for insertion into a small surgical opening, the arms deform inwards in a direction towards the hub such that a maximum width of the body decreases when the arms are deformed, and the flexible arms are resilient such that the arms are configured to deform upon the application of a force and return to their original shape when the force is removed.
Eberhardt et al. discloses a heart valve holder (14, figure 1) having a body comprising a hub 22 (figure 1) and a plurality of arms (figure 1, fingers 26), the arms being flexible to allow the body to deform for insertion into a small surgical opening (arms in collapsed state, figure 2), the arms deform inwards in a direction towards the hub such that a maximum width of the body decreases when the arms are deformed (figure 2), and the flexible arms are resilient such that the arms are configured to deform upon the application of a force and return to their original shape when the force is removed (connecting lines 28 draw the arms inward, and will be configured to be released to allow the arms to return to the undeformed position, figure 1, column 5, lines 31-36), to improve the implanting surgeon’s access to the suture ring and improving ease of implantation (column 7, lines 29-33).
Therefore, it would have been obvious to one having ordinary skill in the art to provide arms that are deformable inwards toward the hub to decrease the maximum width of the body when the arms are deformed, and the flexible arms being resilient to return to their original shape when the force    
Allowable Subject Matter
Claims 15-18 are allowed.
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record and at large fails to disclose in combination with the claim language having a piston configured to move relative to the body from a first configuration to a second configuration, such that the piston is further from the proximal end of the body in the second configuration than in the first configuration, the stop limits translation of the piston relative to the body, the stop comprising a lock of the piston and an engagement portion of the body.
Regarding claim 15, the prior art of record and at large fails to disclose in combination with the claim language, a valve holder having an insert for connection to a handle, a piston configured to be positioned within the body from a first configuration to a second configuration, the insert being between the piston and the body, the insert being configured to threadably engage the handle to adjust the piston from the first configuration to the second configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771       

/DIANE D YABUT/Primary Examiner, Art Unit 3771